Title: From Thomas Jefferson to Patrick Hart, 14 November 1793
From: Jefferson, Thomas
To: Hart, Patrick



Sir
Germantown near Philadelphia, Nov. 14. 1793.

Understanding that there was a box containing an Orrery for me at the Custom-house at the Hundred, I had asked the favor of Mr. David
 
Randolph to take it out and pay the duty, which I suppose small, as the machine cost but about 2½ guineas. He writes me word that before he received my letter, you had been so kind as to liberate it from the custom house, with a view of sending it on to me. The object of this letter is to return you many thanks for this kind attention, and instead of forwarding it to me here, to ask you to be so good as to deliver it to Mr. Randolph my son in law, to be forwarded to my own house in Albemarle where I shall be within a few weeks. Be pleased at the same time to let either him or me know what you have been so good as to pay on it, and it will be immediately replaced. With repeated thanks for the civility, I am with esteem, Sir Your most obedt. servt.

Th: Jefferson

